Exhibit 10.1 FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT This First Amendment to Third Amended and Restated Loan Agreement (this “Amendment”) is made as of the 12th day of May, 2008, by and among Brown Brothers Harriman & Co. (hereinafter, the “Administrative Agent”), a general partnership organized under the laws of the State of New York with offices at 40 Water Street, Boston, Massachusetts 02109; and TD Banknorth, N.A. (hereinafter, the “Documentation Agent”) a national banking association with offices at 7 New England Executive Park, Burlington, Massachusetts 01803; and Bank of America, N.A. (hereinafter, the “Syndication Agent”), and, together with the Administrative Agent and the Documentation Agent, the “Agents”), a national bankingassociation with offices at 100 Federal Street, Boston, Massachusetts 02110, as Agents on behalf of Brown Brothers Harriman & Co., TD Banknorth, N.A., Bank of America, N.A., and the other financial institutions which may hereafter become parties to the Loan Agreement (as defined below) (each such party a “Lender” and collectively the “Lenders”), and Dynamics Research Corporation (hereinafter, the “Lead Borrower”), a Massachusetts corporation, with its principal executive offices at 60 Frontage Road, Andover, Massachusetts, as agent for itself and each of DRC International Corporation (“International”), a Massachusetts corporation with its principal executive offices at 60 Frontage Road, Andover, Massachusetts; and H.J. Ford Associates, Inc. (“H.J.
